Eostek, J.
Certain parol evidence was offered by the plaintiff in this case, and admitted by the court, against the objection of the defendant. The question is, was that evidence properly admitted.
The action is brought on the covenants of seizin and warranty, in a deed of lands in the usual form, given by the defendant to the plaintiff, dated the 27th of December, 1859. This deed comprised two tracts of land, and the present controversy arises on the second tract specified in the deed, described as containing sixty acres, more or less. The western boundary of this tract, that boundary being the only one on which any question is raised, is thus given in the deed: “And west by land of Calvin Hoyt and John L. C. Hoyt, Alva June, and land of Ira Scofield.”
As the western boundary of this tract is given, it would seem that the lands of the four proprietors named extended along the entire length of that boundary line. It is found, and indeed is admitted, that such was not the case. One Greenlcaf W. Young was also an owner of land abutting for several rods upon this land on the west. Since the giving of this deed to the plaintiff, in 1859, the true divisional line between said Young’s land and the land conveyed to the plaintiff, has been legally ascertained and determined. The plaintiff claims that by this line, as thus established, he is dispossessed and evicted of a strip of land which was covered by the deed of the defendant to him; and that so the defendant has become liable to him on the covenants in his deed. To support this claim, the plaintiff offered parol evidence to prove, that prior to completing the contract for purchasing the land, and prior to the giving of the deed, the parties went upon the premises, and the defendant pointed out a line of fence, constructed partly of stone and partly of brush, running generally in a northerly and southerly direction, as being in the western boundary line of the land proposed to bo conveyed. *288This line of fence is from one to two rods, more or less, westerly of the line now established as the true divisional line between said Young’s land and the plaintiff’s land. It is for the loss of this strip of land, consequent upon establishing the boundary line so much farther to the east than the plaintiff had anticipated, that he now seeks redress.
As this is an action at law on a sealed instrument, the intent of the parties must be gathered from the instrument itself, not from any parol evidence. This principle is so familiar that the bare statement of it is sufficient. The language of this deed is clear and unambiguous. The western boundary of the land conveyed is the eastern line of the adjacent proprietors; those lands, by the express terms of*the deed, being made the plaintiff’s western boundary. No line of fence, no visible monuments, are referred to as boundaries, and to interpolate' them as such, by parol, would clearly affect and vary the meaning of that instrument. Such a course is clearly inadmissible.
If the plaintiff has been led into error, if he has been deceived or imposed upon by representations of the defendant as to the western boundary of the land contracted for, and that it extended to a line of fence pointed out which would give him more land than his deed covers, an action on the covenants can afford no remedy; resort must be had to a court of equity to correct the deed, and make it conform to the intent and agreement of the parties. The liability of the defendant, meantime, upon his covenants, must depend upon a fair construction of the deed itself, and cannot be varied or enlarged by any evidence dehors that instrument.
The parol evidence was improperly admitted, and a new trial is granted.
In this opinion the other judges concurred.